—Judgment, Supreme Court, New York County (Alfred Kleiman, J.), rendered November 18, 1994, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing her, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly exercised its discretion in balancing the probative nature of defendant’s prior convictions against the possibility of undue prejudice (0People v Bennette, 56 NY2d 142). Defendant cannot insulate herself against inquiry simply because she has specialized in crimes similar to the one charged (see, People v Pavao, 59 NY2d 282, 292). Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.